The appeal in this case contains several assignments of error and numerous claims for the correction of the finding.
It is said in the brief of the appellant that the two questions raised are: first, was the law adopted by the Grand Lodge of Connecticut in 1901, suspending any member of the Order who engaged in the retail business of selling intoxicating liquors as a beverage, and rendering his benefit certificate void, "a reasonable law or regulation, and therefore binding upon John W. Burns"; and second, "did the plaintiff waive said law, so far as it related to said Burns, by its conduct" after Burns engaged in said business?
It was an irregular proceeding to bring an action in the nature of a bill of interpleader in order to obtain a decision of these questions, which really resolve themselves into this inquiry: Is the present plaintiff liable to pay to Mrs. Burns the $2,000 benefit insurance named in the certificate? The real dispute was between Mrs. Burns and this plaintiff, and that should have been settled by an action at law by her against the Grand Lodge of Connecticut, which it could and should have defended in behalf of the members of the Order. An action in the nature of a bill of interpleader lies when one person has money or property in his hands or possession which is claimed by two or more other persons. Public Acts of 1893, p. 222, Chap. 42 (General Statutes, § 1019). Clearly no one but Mrs. Burns is entitled to be paid the $2,000 in the hands of this plaintiff. The members of the Grand Lodge, who are made parties, are not in any event entitled to have this fund paid *Page 364 
to them. If the certificate is valid, it should be paid to Mrs. Burns; if it is not, it should be retained by the plaintiff for the payment of other death claims. The administrator of Burns does not claim that the certificate is void. No one questions but that the $122, paid by Burns after he engaged in the liquor business, should be paid to Burns' administrator, if the certificate is void. Upon a decision in favor of Mrs. Burns of the real question in dispute between her and this plaintiff, she would have been entitled to receive the entire $2,000, without any deduction by way of allowance to the Grand Lodge for its expenses and counsel fees; and upon a decision that the certificate was invalid, no allowance should have been made to Mrs. Burns for counsel fees. The position of the Grand Lodge was not such as to require it to commence this action, and the trial court should have refused to order the parties to interplead. But as no question has been raised regarding the form of the action, or of the judgment, and as the proper parties were before the Superior Court, and the real question between them was there decided, we have concluded to consider the questions presented by the appeal, but with the suggestion that our action is not to be regarded as a precedent for permitting such proceedings in the future.
First: Burns was none the less bound by the law in question because it was adopted by the Grand Lodge of Connecticut, while his application and certificates, in which he agreed to comply with the present and future laws, regulations and requirements of the Order, were made to and issued by the Grand Lodge of Massachusetts. Burns consented to the law which provided for a division of the territory over which the Massachusetts Grand Lodge had jurisdiction, and the conferring upon the Grand Lodge of Connecticut jurisdiction over members residing in Connecticut. It is *Page 365 
conceded that he was properly transferred to the jurisdiction of the Connecticut grand lodge. The claim made by Mrs. Burns is against the Grand Lodge of Connecticut. The agreements of his application and certificate to abide by the laws, etc., apply, therefore, to the laws of the Connecticut grand lodge.
The fact that the law in question was adopted after Burns' certificate was issued does not render it unreasonable or inapplicable to him and his certificate. He expressly agreed to become bound, not only by the laws in force at the time he became a member of the Order, but also by those which might thereafter be enacted by the Order. Gilmore v. Knights of Columbus,77 Conn. 58, 61, 58 A. 223; Coughlin v. Knights of Columbus,79 Conn. 218, 220, 64 A. 223; Pain v. SocieteSt. Jean Baptiste, 172 Mass. 319, 52 N.E. 502; Stateex rel. Schrempp v. Grand Lodge A. O. U. W.,70 Mo. App. 456.
The law is not unreasonable in its character. It may rightly be said to be one tending to enhance the dignity and influence of the Order, as well as to diminish the risk of mortality. State ex rel. Strang v. Camden LodgeA. O. U. W., 73 N.J.L. 500, 64 A. 93; State ex rel.Schrempp v. Grand Lodge A. O. U. W.,70 Mo. App. 456; Ellerbe v. Faust, 119 Mo. 653, 25 S.W. 390;Schmidt v. Supreme Tent K. O. M. W., 97 Wis. 528,73 N.W. 22; Loeffler v. Modern Woodmen of America,100 Wis. 79, 75 N.W. 1012; Langnecker v. Grand LodgeA. O. U. W., 111 Wis. 279, 87 N.W. 293.
If Burns' ignorance of the law forbidding members of the Order from engaging in the liquor business was material, the burden was upon this appellant to prove her allegation of such ignorance. The trial court has found as a fact that Burns knew of the law. Even if it can be said that the direct evidence presented was insufficient to support that finding, the conclusion manifestly *Page 366 
reached by the trial court, that there was a failure of proof of Burns' alleged ignorance of the law, was justified. But as the members of such Orders are ordinarily supposed to be reasonably cognizant of the provisions of their constitutions and laws, by which they have expressly agreed to become bound, and under which they know their benefit certificates have been issued and continued in force (Coughlin v. Knights ofColumbus, 79 Conn. 218, 64 A. 223); as this law had been in force, and was upon the records of the Order for some six years before Burns engaged in the liquor business; and as printed copies of the constitution and general laws were, in 1902 and again in 1906, published in pamphlet from, containing the law in question; and as it was shown that Burns, soon after he engaged in the liquor business, said that he was engaged in the prohibited business, and had dropped the Workmen, — we think the trial court was justified in drawing the inference, from the proven facts, that Burns had full knowledge of the existence of this law at the time he engaged in said business.
Did the act of receiving assessments from Burns after he had engaged in the liquor business constitute a waiver of his forfeiture of membership, or estop the plaintiff from claiming such forfeiture?
Burns himself presumably understood that he was not a member when he paid these assessments.
No member of either the Grand Lodge, or of America Lodge, No. 44, who received the assessments, had actual knowledge, until after Burns' death, that he was engaged in the liquor business.
By the constitution and laws of the Grand Lodge, Reynolds, the recorder of America Lodge, No. 44, was required to keep accurate minutes of the proceedings of the America Lodge, and to record the same in a book provided for that purpose. He was to mail monthly to *Page 367 
the grand recorder the report of the subordinate lodge, and also to notify him monthly of certain events. Among the events he was required to record upon the beneficiary certificate register of the subordinate lodge, were all suspensions and expulsions of members, and among the facts of which he was to notify the grand recorder were the rejection of applicants, expulsion of members, and of the suspending, annulling, or canceling of certificates which the recorder was to enter upon the records and of which he was to notify the grand recorder were evidently those which were the result of some action of the subordinate lodge, of the doings of which the recorder would be supposed to know. It was no part of his duty to decide when an insurance certificate was annulled, nor to ascertain from sources or inquiries outside of the lodge, when not engaged in the discharge of official duty, in what business the certificate holders were engaged; nor is there any provision expressly requiring him to record the fact, or notify the grand recorder of the fact, that a certificate holder was engaged in the retail liquor business, however he might learn that fact.
But the general law, by which an officer of a corporation in the transaction of official business may be treated as the principal, does not apply with the same force to the officers of the defendant corporation under its constitution and laws as it does to officers of ordinary corporations. In Coughlin v. Knights of Columbus,79 Conn. 218, 64 A. 223, it appeared from the charter, constitution and laws of the defendant, that the insured was required to pay his assessments to the financial secretary within thirty days after the first day of each month, and he became ipso facto suspended upon his failure to do so; that the financial secretary could *Page 368 
in no case receive assessments from the insured after he was so suspended; that no benefits would be paid to his beneficiary in case of such ipso facto suspension, without reinstatement; that no officer, agent, or council of the Order should have the power to waive these conditions, or vary the provisions of the constitution or laws of the Order. Coughlin had, on more than one occasion prior to his death, failed to pay his assessments within the required time, and had not been reinstated after such ipso facto suspension, but said assessments had, in accordance with a long-continued practice, been paid by Coughlin, and received by the financial secretary after the expiration of said thirty days, with knowledge upon the part of both of such forfeiture. In holding that such acceptance of the assessments did not constitute a waiver, and in referring to the general rule that a general officer of a corporation in the transaction of the business of the company is in effect the principal in dealing with other parties, we said (pp. 226, 227): "But this rule does not apply with equal force to the officers of this defendant corporation in dealing with the members of the corporation under its peculiar charter, constitution and laws. The peculiar and limited purposes of the corporation are executed through the agency as well of members as of officers. Officers and members are alike bound by the laws which prescribe and limit their duties and powers. . . . The officers of this defendant corporation, in dealing with Coughlin and other life insurance members, were all acting as special agents under a special authority, the precise limits of which were known to all members, and their acts alleged in the reply were in excess of this authority and cannot operate to prevent the defendant, either by way of waiver or estoppel, from maintaining its defense to this action [of forfeiture] as stated in the answer." *Page 369 
This language of Coughlin v. Knights of Columbus,79 Conn. 218, 64 A. 223, is applicable to the present case. Not only did a general law of the Order, with the knowledge of which Burns was chargeable, provide that the officers of subordinate lodges should not be agents of the Grand Lodge (and that law works no injustice in this case), but, in providing that if assessments should be received from one who had forfeited his membership, as Burns did, such receipt should not continue his beneficiary certificate in force, nor be a waiver of such forfeiture, the Grand Lodge, by a law which Burns agreed to, and which, as applicable to the facts in this case, is reasonable, expressly limited the power and authority of all officers of the Order, in the matter of waiver of such a forfeiture by the subsequent acceptance of assessments, and expressly prohibited such a waiver. Under the laws of the Order, and upon the facts found, there was no waiver by the plaintiff of the forfeiture. Coughlin v. Knights of Columbus, 79 Conn. 218,64 A. 223: Fee v. National Masonic Acc. Asso.,110 Iowa 271, 274, 81 N.W. 483; Schmidt v. SupremeTent K. O. M. W., 97 Wis. 528, 73 N.W. 22; Loeffler v.Modern Woodmen of America, 100 Wis. 79,75 N.W. 1012.
The facts found are sufficient to enable the appellant to fairly present the questions raised by the appeal, and the application for a correction of the finding is denied.
   There is no error.
In this opinion the other judges concurred.